Citation Nr: 0028449	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of gunshot wounds to the left lower extremity.

2.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney At Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which granted service connection for residuals of 
gunshot wounds to the veteran's left lower extremity.  A 
noncompensable (zero percent) disability rating was assigned, 
effective June 25, 1993.

This case was previously before the Board in April 1997, June 
1998, and February 2000.  In April 1997, the Board remanded 
the case for further development.  When the case was returned 
in June 1998, the Board denied the veteran's claim of 
entitlement to a compensable disability rating for residuals 
of gunshot wounds to the left lower extremity.  Thereafter, 
the veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In a June 1999 Order, the Court vacated the Board's decision 
and remanded the case for additional development pursuant to 
a Joint Motion.  Thereafter, the Board remanded the veteran's 
case in February 2000, in accord with the Court's Order.  

The veteran's case has now been returned to the Board for 
further appellate consideration.  For the reasons stated 
below, the Board finds that the RO has complied with the 
remand directives to the extent permitted by the cooperation 
of the veteran.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Accordingly, the Board finds that a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran was scheduled for a VA examination in June 
2000 to evaluate the nature and severity of his gunshot wound 
residuals, but he failed to appear.  

2.  In an August 2000 Supplemental Statement of the Case, the 
RO informed the veteran of the consequences of his failure to 
appear for the scheduled examination, and that he had 60 days 
in which to indicate whether he was willing to report for a 
new examination.  Later that same month, the veteran 
indicated that he was unwilling to report for a new 
examination, and that he wanted his claim returned to the 
Board for adjudication of his claim.

3.  No objective medical evidence is on file which shows that 
the veteran's residual gunshot wound scars to the left lower 
extremity are poorly nourished with repeated ulceration, 
tender and painful, or productive of any limitation of 
function.

4.  The medical evidence on file shows that the gunshot 
wounds have resulted in no more than slight, if any, muscle 
damage to the veteran's left lower extremity.

5.  The evidence on file does not show that the veteran's 
service-connected disabilities interfere with his ability to 
secure or maintain employment.


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for the 
gunshot wound residuals to the veteran's left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.326, 3.655, 4.1, 4.2, 4.10, 4.31, 4.73 
(Diagnostic Code 5311), 4.118 (Diagnostic Codes 7803-7805) 
(2000).

2.  The criteria for a 10 percent rating based on multiple 
noncompensable service-connected disabilities have not been 
met.  38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran submitted his initial claim of 
entitlement to service connection for residuals of a gunshot 
wound to the left leg in July 1987.  In September 1987, the 
RO requested copies of the veteran's service medical records 
from the National Personnel Records Center (NPRC).  However, 
the NPRC replied in October 1987 that no records were on 
file, as they were possibly destroyed by fire.

A VA medical examination was afforded to the veteran in 
December 1987.  At this examination, the veteran reported 
that he sustained a gunshot wound to his left leg in May 
1944, while stationed in Italy.  The veteran reported that 
there had been no bone or joint involvement with this injury.  
Additionally, the veteran reported that the wound had been 
cleaned and dressed, and that he was sent back to the line as 
a medical aid man.  The VA examiner noted that the veteran 
had no complaints about the small shrapnel fragment wound 
scars, but that he began to experience aching in the joints 
of both hands and knees about fifteen years earlier.  The 
veteran reported that the pain was more severe in the left 
knee than the right, and that he had periodic swelling of the 
knee.  There was no locking of the knee joints.  On physical 
examination, the VA examiner noted that the veteran walked 
with a normal gait; that he could bend, stoop, squat, and 
stand on his heels and toes without difficulty.  With respect 
to the knees, the VA examiner found no gross deformity; no 
swelling, redness, increased fluid or tenderness about either 
knee joint; and all ligaments were intact with good 
stability.  Motion was found to be normal in both knees, with 
extension to 0 degrees and flexion to 140 degrees.  
Furthermore, there was no muscular atrophy or weakness found 
in the veteran's lower extremities.  Examination of the left 
leg revealed three small, superficial and irregular scars 
about the mid portion of the lateral aspect of the left leg.  
The scars, which measured approximately 3/8 to 1/2 inch in 
length; were non-tender, non-adherent, and asymptomatic.

In a February 1988 rating decision, the RO denied the claim 
of entitlement to service connection for gunshot wound 
residuals to the left lower extremity.  The RO found that the 
evidence submitted in support of the veteran's claim was 
insufficient to establish that he had sustained a gunshot 
wound to the left leg while in service, especially since his 
discharge certificate showed that there were no wounds 
received while on active duty.  The veteran appealed this 
decision to the Board.  In an October 1989 decision, the 
Board upheld the RO's denial of service connection as his 
discharge indicated he sustained no wounds while on active 
duty nor did it indicate that he received the Purple Heart.  
The Board also noted the fact that there were no medical 
records pertaining to the claimed gunshot wound residuals 
prior to the December 1987 VA examination.

In June 1993, the veteran submitted two buddy statements to 
reopen his claim of entitlement to service connection for 
gunshot wound residuals to the left leg.  One of the 
affiants, RWT, reported that if he "remembered correctly" 
the veteran sustained a gunshot wound to the leg.  The other 
affiant, CFW, reported that he remembered the medics being 
wounded while he was stationed in Italy during World War II, 
but did not make any specific statements with respect to the 
veteran's purported gunshot wound to the left leg.  

In a January 1994 rating decision, the RO found that the 
veteran had not submitted evidence which was sufficient to 
allow reconsideration of the previous denial of the service 
connection claim.  The RO found that while the two statements 
were new, they were not material in that they did not 
establish a reasonable probability for granting the claim.

The veteran requested reconsideration of this evidence in 
March 1994, and that he be scheduled for a personal hearing 
before the RO in conjunction with his claim to reopen.

A hearing was subsequently held before the RO in June 1994.  
At this hearing, the veteran testified as to the 
circumstances in which he sustained a gunshot wound to his 
left leg.  Specifically, the veteran reported that he had 
been a medic during the Italian campaign when he was hit in 
the left leg from three bursts from a "Burp" pistol.  By 
the veteran's own account, the bullets just nicked his leg a 
little bit, and the wound only required minimal treatment; he 
was not hospitalized and was immediately returned to duty.  
On inquiry, he indicated that the residuals scars were not 
sore, or tender, or anything.  The veteran also submitted an 
additional buddy statement from GCM, who had been the 
veteran's company commander during his active service.  GCM 
confirmed the veteran's account of his in-service gunshot 
wounds to the left leg.

In a subsequent June 1994 Hearing Officer's Decision, it was 
held that the veteran had submitted new and material evidence 
sufficient to warrant a grant of service connection for 
gunshot wound residuals to the left lower extremity.  A 
concurrent rating decision assigned a noncompensable 
disability rating, effective June 25, 1993.  This rating was 
assigned based upon three asymptomatic scars on the veteran's 
left leg, as shown by the December 1987 VA medical 
examination.  The veteran appealed this decision to the 
Board, contending that he was entitled to a compensable 
disability rating.

The matter came before the Board in April 1997.  At that 
time, the Board found that the only pertinent medical 
evidence regarding the gunshot wound residuals was the 
December 1987 VA examination.  Consequently, the Board 
concluded that the VA's statutory duty to assist required 
that the case be remanded for a new VA medical examination to 
determine the current severity of the gunshot wound 
residuals.  Among other things, the Board directed the 
examiner to make a finding as to whether or not any of the 
residual scars were tender and painful on objective 
demonstration, or productive of any functional limitations.  
Once this examination was complete, the RO was to 
readjudicate the issue taking into consideration possible 
damage to Muscle Group XI.  

Following the Board's remand, the veteran underwent both a VA 
"muscles" examination and a VA "joints" examination in 
August 1997.

The report of the VA muscles examination reflects that the 
examiner found three equally spaced scars on the lateral 
aspect of the veteran's left thigh, which he opined were 
consistent with a machine gun injury.  The scars appeared 
superficial, the smallest being 1 and 1/2 centimeters (cm) in 
diameter; another was approximately 2 cm in diameter; and the 
third, on the proximal part of the calf, was approximately 2 
and 1/2 cm in diameter.  The examiner also found that the 
veteran had bilateral venectasias as an incidental finding, 
extending above the ankles.  There was no muscle atrophy of 
the calf.  Additionally, the examiner found that the 
veteran's gait was normal, and that his mobility was not 
limited.  Based upon these findings, the examiner diagnosed 
scars of the left lower calf, as described above.  There was 
no finding that the scars caused repeated ulceration.  
However, the examiner noted that records in the claims folder 
indicated a possible fracture of the fibula.  The examiner 
opined that if that was true, the fracture could be easily 
related to the in-service injury because the veteran's 
medical history shows no other injury to the left leg.  If 
the fracture was small, the examiner believed that the 
veteran could have returned to the front because the fibula 
is not a weight bearing bone.  Consequently, the examiner 
ordered X-rays to be performed on the veteran's left leg.

X-ray examination of the veteran's left tibia and fibula 
revealed a very limited area of periosteal thickening in the 
middle third of the fibula, "most likely from previous 
trauma."  The tibia was found to be normal.  Degenerative 
joint disease of the left knee was also noted.

At the VA joints examination, the veteran reported that he 
experienced some numbness in his thigh, calf, and foot area 
of his left leg.  This numbness reportedly occurred only once 
or twice a week, and improved when he sat down and rested.  
The veteran denied any back pain.  On examination, the 
examiner found that the entrance and exit wound was on the 
distal one-third of the veteran's tibia in the lateral aspect 
of the calf.  Range of motion of the left knee was to 120 
degrees.  While the examiner found significant varus 
crepitation, there was no current ligamentous instability.  
The veteran's patella tracked without any problems.  
Furthermore, the examiner found that the veteran had good 
muscle strength in the lower extremities as well as 
symmetrical deep tendon reflexes bilaterally.  Based upon 
these findings, and a review of the veteran's X-rays, the 
examiner opined that the veteran had previous soft tissue 
injury from the gunshot wound that was now asymptomatic.  
Furthermore, the examiner opined that the veteran's 
complaints of pain in the left lower extremity might be 
associated with some degenerative changes in the lower lumbar 
area that was causing some spinal stenosis versus nerve root 
irritation.  However, it appeared to the examiner that the 
veteran's own conservative treatment took adequate care of 
this pain, and that the symptoms went from mild to moderate.

In June 1998, the Board denied the veteran's claim for a 
compensable disability rating for his residuals of gunshot 
wounds to the left lower extremity.  The Board also remanded 
the issue of entitlement to a 10 percent rating under 
38 C.F.R. § 3.324 for the RO's consideration.

The veteran appealed the Board's June 1998 decision to the 
Court.  In June 1999, the Court vacated the Board's decision 
and remanded the case for development and readjudication 
because the VA examiners made no finding as to whether the 
veteran's scars were tender and painful, as the Board had 
requested in the April 1997 remand.  Since the examiner 
failed to render the requested opinion regarding the 
veteran's scars, and the Board failed to remand the case to 
obtain the missing opinion, it was held that there had been a 
violation of the Court's decision in Stegall v. West, 11 Vet. 
App. 268 (1998), and the duty to assist under 38 U.S.C.A. 
§ 5107(a) as construed in Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the case was vacated and 
remanded for the Board to obtain the opinion requested in the 
April 1997 remand as to whether the veteran's scars were 
tender and painful on objective determination.

In February 2000, the Board remanded the claim in accord with 
the Court's Order.  Among other things, the RO was to request 
that the veteran identify the medical treatment he had 
received for his left lower extremity, and obtain those 
records that were not already on file.  Further, the RO was 
to schedule the veteran for an examination to determine the 
nature and severity of his gunshot wound residuals of the 
left lower extremity.  The Board emphasized that the examiner 
had to make a finding as to whether or not any of the scars 
were tender and painful on objective determination or 
productive of any functional limitations.  Moreover, the 
Board noted that the additional development required by the 
Court's decision may result in a grant of a compensable 
rating for the veteran's gunshot wound residuals of the left 
lower extremity.  Consequently, the Board deferred 
consideration of the 38 C.F.R. § 3.324 issue until after this 
development has been completed.

In March 2000, the RO, in accord with the Board's remand, 
sent correspondence to the veteran requesting that he 
identify any medical treatment he had received for his 
gunshot wound residuals. 

The record reflects that the veteran was scheduled to undergo 
VA medical examinations in June 2000, but he failed to 
appear.  In an August 2000 Supplemental Statement of the 
Case, the RO denied the veteran's claims for a compensable 
rating for his gunshot wound residuals, as well as a 
compensable rating pursuant to 38 C.F.R. § 3.324.  The RO 
noted the veteran's failure to appear for the scheduled 
examinations, and the consequences of this failure to appear 
pursuant to 38 C.F.R. § 3.655.  Further, the RO informed the 
veteran that if he wished to appear for a VA examination, 
then he should contact the RO within 60 days from the date of 
the Supplemental Statement of the Case.

Later in August 2000, the veteran submitted a statement 
asserting that he wanted his cased sent to the Board, that he 
felt he had made his case clear, that he had no additional 
evidence to furnish, and that he did not desire to wait for 
the 60 day due process period to expire.

I.  Gunshot Wound Residuals

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran was assigned a noncompensable disability rating 
based upon the severity of his left leg scars.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).

A 10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulcerations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may be evaluated on the basis of any 
related limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31. 

The veteran's gunshot wounds residuals to the left lower 
extremity may also be evaluated pursuant to the criteria for 
an injury to a muscle group.  Muscle Group XI includes the 
posterior and lateral crural muscles and the muscles of the 
calf.  The functions affected by these muscles include 
propulsion, flexion of the foot, stabilizing arch, flexion of 
the toes, and flexion of the knee.  Under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, a slight disability warrants a 
noncompensable rating.  Moderate disability is assigned 10 
percent rating.  A 20 percent evaluation is warranted for 
moderately severe injury, and a 30 percent evaluation is 
assigned for a severe injury.  

During the pendency of this appeal the VA issued new 
regulations for evaluating disability due to muscle injuries, 
which were effective July 3, 1997.  62 Fed. Reg. 30235-30240 
(1997).  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in a precedent 
opinion of the VA Office of the General Counsel, it was held 
that, when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).

In the instant case, the Board finds that a comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision.  See 38 C.F.R. § 4.56 (1996).  
Therefore, the Board concludes that the veteran is not 
prejudiced by application of the current criteria to his 
claim.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(d).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection.  Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty.  
Healing of slight muscle injuries is followed by good 
functional results.  Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c).  Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56 (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings characteristic of moderate 
muscle disability include small or linear entrance and (if 
present) exit scars, indicating a short track of the missile 
through muscle tissue.  For moderate muscle injury, there 
should be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board notes that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  38 
C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.


Analysis.  As mentioned above, the Board finds that the RO 
has substantially complied with the directives of the prior 
remand.  The RO requested additional medical records, and 
scheduled the veteran for another VA examination in accord 
with the Board's remand.  However, the veteran failed to 
appear for the scheduled examination.  Further, the RO 
informed the veteran in the August 2000 Supplemental 
Statement of the Case of the consequences of his failure to 
appear for the examination, and that he had 60 days to state 
whether he was willing to report for a new examination.  He 
subsequently responded that he wanted no additional delays 
submitting his claim to the Board.  

In Stegall, supra, the Court held that a remand by the Board 
confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  However, the Court has also held that the 
duty to assist is not exclusively a "one-way street" wherein 
the entire burden of such development is placed on VA.  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Since the veteran 
failed to appear for the scheduled examination and appears 
unwilling to report for a new one, the Board concludes that 
the RO has substantially complied with the remand directives 
to the extent permitted by the cooperation of the veteran.  
Any deficiencies in the record were due to matters beyond the 
RO's control.

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his gunshot wound residuals to the left lower 
extremity is well grounded.  Because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  Here, 
VA has accorded the veteran several examinations in relation 
to this claim, and he has indicated that he is unwilling to 
report for another examination.  Further, there does not 
appear to be any pertinent medical evidence that is not of 
record or requested by the RO.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson, supra.  Accordingly, 
since the veteran failed to report for examination scheduled 
for June 2000, pursuant to 38 C.F.R. § 3.655(b) the veteran's 
claim will be rated based on the evidence of record.

In the instant case, the Board finds that the medical 
evidence does not disclose any pertinent periods where the 
veteran met or nearly approximated the criteria for a 
compensable rating for his gunshot wound residuals to the 
left lower extremity.  Absent from the record is any medical 
evidence warranting a compensable rating under any of the 
applicable diagnostic codes. 

The Board has carefully reviewed all of the medical records 
on file, and finds that there is no objective evidence that 
the residual scars are tender and painful, nor manifested by 
repeated ulcerations, nor that they have resulted in any 
functional impairment.  As noted above, the December 1987 VA 
examiner found the veteran to have three small, superficial 
and irregular scars about the mid portion of the lateral 
aspect of the left leg, which measured approximately 3/8 to 1/2 
inch in length; were non-tender, non-adherent, and 
asymptomatic.  The veteran testified at his June 1994 hearing 
that the scars were not sore, or tender, or anything.  
Moreover, the August 1997 VA muscles examiner also found the 
veteran to have three superficial scars.  (Emphasis added).

With respect to Diagnostic Code 5311, the Board finds that 
the medical evidence shows no more than slight, if any, 
muscle damage.  38 C.F.R. § 4.73.  The veteran's own 
testimony corresponds to a history of a superficial wound 
with brief treatment and return to duty.  Further, the 
December 1987 VA examiner found that there was no muscular 
atrophy or weakness found in the veteran's lower extremities.  
The August 1997 VA muscles examiner also found that the 
veteran had no muscle atrophy.  Moreover, the veteran's gait 
was found to be normal, and his mobility was not limited.  
The August 1997 VA joints examiner found that the veteran had 
good muscle strength in the lower extremities.  Additionally, 
a careful review of all the medical records on file shows no 
evidence of fascial defect, atrophy, or impaired tonus, no 
impairment of function, and no metallic fragments retained in 
muscle tissue.  

The Board notes that while the VA muscles examiner found that 
the original wound had caused some soft tissue damage, it was 
now asymptomatic.  As such, it provides no basis for a 
compensable disability rating.

The Board further notes that the VA joints examiner opined 
that the veteran's complaints of numbness and pain in the 
left calf were not related to the gunshot wound residuals, 
but to degenerative changes in the lower lumbar area.  No 
competent medical evidence is on file which refutes this 
opinion.  Accordingly, the Board finds that the medical 
evidence demonstrates that the gunshot wounds to the 
veteran's left lower extremity are not productive of pain or 
any functional impairment which would permit a compensable 
rating in accordance with 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Regarding the VA muscles examiner's comment that the 
periosteal thickening in the middle third of the fibula could 
be related to the in-service injury, the Board finds that 
even if this were the case, such an osseous abnormality would 
not warrant a compensable rating in the absence of any 
evidence of malunion or malalignment of bone fragments, 
shortening of the bone, or other evidence of functional 
impairment.  38 C.F.R. § 4.44, Diagnostic Code 5262.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable disability rating for his gunshot wound 
residuals of the left lower extremity.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, as noted above, the record does not contain 
any competent medical evidence showing any distinctive 
periods for which the severity of the veteran's gunshot wound 
residuals to the left lower extremity met or nearly 
approximated the criteria necessary for a compensable 
disability rating under any of the potentially applicable 
Diagnostic Codes.


II.  38 C.F.R. § 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such a character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

On a July 1987 VA Form 21-526, Application for Compensation 
or Pension, the veteran contended that he was totally 
disabled and could not work.  He reported that he last worked 
in March 1985 as a self-employed wood pattern maker.  At a 
January 1988 VA neuropsychiatric examination, he reported 
that he was medically retired for the past 2 to 3 years 
because of the arthritis of his hands.  The veteran's other 
nonservice-connected disabilities include a heart disorder, 
an atypical anxiety disorder, and chronic obstructive 
pulmonary disease.

In addition to his gunshot wound residuals to the left lower 
extremity, the veteran is also service-connected for a 
residual gunshot wound scar to the left parietal area of the 
skull, evaluated as noncompensable.  As with the scars of the 
left lower extremity, there is no objective medical evidence 
on file that the skull scar is poorly nourished with repeated 
ulceration, tender and painful, or productive of any 
limitation of function.  Thus, there is no objective medical 
evidence that the veteran's service-connected disabilities 
have resulted in any functional impairment.  Consequently, 
the Board finds that the evidence on file does not show that 
the veteran's service-connected disabilities interfere with 
his ability to secure or maintain substantially gainful 
employment.  Additionally, the Board notes that the evidence 
shows that it is the veteran's various nonservice-connected 
disabilities, particularly of both hands and his heart 
disorder, which have resulted in employment impairment.  
Therefore, the Board finds that the veteran is not entitled 
to a compensable rating of 10 percent pursuant to 38 C.F.R. 
§ 3.324.


ORDER

Entitlement to a compensable disability rating for residuals 
of gunshot wounds to the left lower extremity is denied.

Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

